DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 12/01/2020.  Claims 1, 3-6, 8-10, 14-16, 19-20, 32, and 37-40 are pending. Claim 1 is independent.

Claim Objections
Applicant's amendment to claims corrects previous objection; therefore, the previous objection is withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claim 1 is objected to because of the following informalities:  
in Claim 1, line 14, ".  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejection; therefore, the previous rejection is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10, 14-16, 19-20, 32, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yliaho (US 2016/0004311 A1, published on 01/07/2016), hereinafter Yliaho'311 in view of Robert et al. (US 2018/0067557 A1, filed on 08/28/2017), hereinafter Robert.

Independent Claim 1
Yliaho'311 discloses a drive circuit comprising: an input configured to receive an input signal representing audio information and haptic information (Yliaho'311, ABSTRACT; paragraph [0108]: an input configured to receive at least one master signal comprising a haptic signal part and an audio signal part; the haptic signal part is to be output or routed to the piezoelectric actuators for generating the haptic or tactile feedback on a display; the audio signal part is to be output or routed to a headset or 
an audio output amplifier configured to generate an audio drive signal based on the audio information represented in the input signal (Yliaho'311, 313 in Figure 4; paragraphs [0114]-[0116]: the stream post-processor configured to separate the master signal into at least two signal types, e.g., audio and haptic signals; the stream post-processor 313 comprises a high pass filter to extract the higher frequency, i.e., audio/acoustic stream frequency spectrum, components of the master signal) (Yliaho'311, 313 in Figure 4; paragraph [0119]: the stream post-processors 313 can be configured to perform additional post-processing of the signal such as stream gain/volume control, which performing the same function as an audio output amplifier); and
a haptic output amplifier configured to generate a haptic drive signal for driving a haptic output transducer based on the haptic information represented in the input signal (Yliaho'311, 303 in Figure 4; paragraphs [0114]-[0116]: the stream post-processor configured to separate the master signal into at least two signal types, e.g., audio and haptic signals; the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal) (Yliaho'311, 303 in Figure 4; paragraph [0119]: the stream post-processors 303 can be configured to perform additional post-processing of the signal such as stream gain/volume control, which performing the same function as a haptic output amplifier) (Yliaho'311, 203, 205, 209, and 211 in Figure 3; 303/203 and 305/205 in Figure 4; paragraphs [0099] and [0102]: the stream router/output processor 205 
Yliaho'311 further discloses that the stream router/output processor routes the signal streams directly to different piezoelectric actuators according to their designation, i.e., mounting positions of different piezoelectric actuators localized on the display, by a stream to output transformer (Yliaho'311, Figure 2; paragraphs [0089], [0099] and [0102]) and the stream router/output processor 205 comprises a common audio post-processor 307 to perform output device equalisation or tuning in order that the stream output produces a better quality output (Yliaho'311, 205 in Figure 3; 205/307 in Figure 4: paragraph [0126]).
Yliaho'311 fails to explicitly discloses wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring one or more of a voltage, current, position or other status indicator of the haptic output transducer, and to use said one or more of the voltage, current, position or other status indicator of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for operation of the haptic output transducer.
Robert teaches a system and a method for generating tactile outputs (Robert, paragraph [0002]), wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring one or more of a voltage, current, position or other status indicator of the haptic output transducer, and to use said one or more of the voltage, current, position or other status indicator of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for the operation of the haptic output transducer (Robert, 161, 163, 167, and 169 in Figure1C; paragraphs [0183]-[0186]: the tactile output module includes: (1) haptic feedback controller 161 which is coupled to a plurality of tactile output generators, and selects one or more tactile output generators of the plurality of tactile output generators and sends waveforms to the selected one or more tactile output generators for generating tactile outputs; (2) amplifier 163 which receives waveforms from haptic feedback controller 161 and amplifies the waveforms prior to sending the amplified waveforms to tactile output generator 167 in accordance with a voltage and/or a current required by tactile output generator 167 for generating tactile outputs so that the signals sent to tactile output generator 167 produce tactile outputs that correspond to the waveforms received from haptic feedback controller 161; (3) sensor 169 which detects states or state changes (e.g., mechanical position, physical displacement, and/or movement) of tactile output generator 167 or one or more components of tactile output generator 167 (e.g., one or more moving parts, such as a membrane, used to generate tactile outputs) and in accordance with the information provided by sensor 169 about the state of tactile output generator 167, haptic feedback controller 161 adjusts the waveforms output from haptic feedback controller 161, which sent to tactile output generator 167, optionally via amplifier 163) (Robert, Figure 5ZZ; paragraph [0322]-[0323]: generating tactile outputs based on states of tactile output generators, e.g., an inactive state, a pre-warm state, or an active state; in accordance with latency associated with generating tactile outputs, tactile output generator 167/5121 generates tactile outputs after a period of time after a tactile output trigger is received by tactile output controller 161/5120, wherein the period of time between receipt of a tactile output trigger and generation of a corresponding tactile output varies in accordance with a state of tactile output generator; i.e., determine latency based on states of tactile output generators, e.g., an inactive state, a pre-warm state, or an active state, and then adjusts the control signal with proper amount of latency for transmitting to one or more tactile output generators 167/5121).
Yliaho'311 and Robert are analogous art because they are from the same field of endeavor, a system and a method for generating tactile outputs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Robert to Yliaho'311, wherein the haptic output amplifier is configured to monitor operation of the haptic output transducer by monitoring one or more of a voltage, current, position or other status indicator of the haptic output transducer, and to use said one or more of the voltage, current, position or other status indicator of the haptic output transducer to determine any transducer-related latency and account for the transducer-related latency when deriving the haptic drive signal to dynamically tailor the haptic drive signal for the operation of the haptic output transducer.  Motivation for doing so would synchronize generation of tactile output with display of the one or more changes in user interface and hence create a more efficient human-machine interface (Robert, paragraphs [0321], [0427], and [0516]).

Claim 3
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a haptic recovery portion for recovering the haptic information from the input signal (Yliaho'311, 303 in Figure 4; paragraph [0114]-[0116]: a low pass filter in the stream post-processor 303 used to recover/extract tactile/haptic signal part from the master signal).

Claim 4
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses an audio recovery portion for recovering the audio information from the input signal (Yliaho'311, 313 in Figure 4; paragraph [0114]-[0116]: a high pass filter in the stream post-processor 303 used to recover/extract audio/acoustic signal part from the master signal).

Claim 5
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 3 and further discloses wherein the haptic recovery portion is configured to derive the haptic information from a designated portion of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7).

Claim 6
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 5 and further discloses wherein the designated portion comprises at least one carrier frequency of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7).

Claim 8
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 6 and further discloses where the designated portion is spread across a plurality of different carrier frequencies of the input signal (Yliaho'311, paragraph [0094]: the streams from a master signal are separated by frequency domain processing using band pass filtering to select at specific bands, i.e., the haptic/tactile signal can be separated at various specific frequency ranges).

Claim 9
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 8 and further discloses wherein the haptic recovery portion is configured to perform a spread spectrum demodulation process to derive the haptic information (Yliaho'311, paragraph [0094]: the streams from a master signal are separated by frequency domain processing using band pass filtering to select at specific bands, i.e., the haptic/tactile signal can be separated at various specific frequency ranges; the band pass filtering is 

Claim 10
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses wherein the input signal is carried by a single channel, and wherein the channel may be an audio channel (Yliaho'311, paragraph [0088]: the master signal can be carried by a single channel, e.g., frequency combining, temporal combining, or multiple channels, e.g., channel combining) (Yliaho'311, paragraph [0115]: frequency combining an audio stream).

Claim 14
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a first filter configured to receive the input signal, to filter the audio information comprised in the input signal and to output a filtered signal to the haptic output amplifier (Yliaho'311, 303 in Figure 4; Figures 7-9; paragraphs [0114]-[0116]: a low pass filter is to filter out the higher frequency, i.e., audio/acoustic stream frequency spectrum, components of the master signal and extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal) (Yliaho'311, 303 in Figure 4; paragraph [0119]: the stream post-processors 303 can be configured to perform additional post-processing of the signal such as stream gain/volume control after a low pass filter).

Claim 15
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a second filter configured to receive the input signal, to filter the haptic information comprised in the input signal and to output a filtered signal to the audio output amplifier (Yliaho'311, 313 in Figure 4; Figures 7-9; paragraphs [0114]-[0116]: a high pass filter is to filter out the lower frequency, i.e., tactile/haptic stream frequency spectrum, components of the master signal and extract the higher frequency, i.e., audio/acoustic stream frequency spectrum, components of the master signal) (Yliaho'311, 313 in Figure 4; paragraph [0119]: the stream post-processors 313 can be configured to perform additional post-processing of the signal such as stream gain/volume control after a high pass filter).

Claim 16
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses wherein the haptic information represents one or more of a magnitude of a haptic signal to be output by the haptic output transducer and a direction of the haptic signal to be output by the haptic output transducer and wherein the haptic information may define a pulse signal or waveform for driving the haptic output transducer (Yliaho'311, paragraph [0089]: tactile effects are generated across transducers in the display area as well as operating as an air displacement piston generating acoustic waves of defined amplitude, frequency and direction).

Claim 19
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal and to modify the haptic drive signal based on one or more characterisation parameters  to generate a modified haptic drive signal, wherein the characterisation parameters represent data relating to one or more of: a mounting position of a haptic output transducer, one or more characteristics of a haptic actuator and one or more characteristics of a host device (Yliaho'311, 205/305/307/309 in Figure 4: paragraphs [0123] and [0126]: the stream router/output processor 205 comprises an audio receiver matrix 305, which can be seen as a stream to output transformer to route or direct the input tactile/haptic stream to a suitable piezoelectric actuator or display output; the stream router/output processor 205 comprises a common audio post-processor 307 to perform output device equalisation or tuning in order that the stream output produces a better quality output; i.e., both transfer functions modify the input tactile/haptic stream by separating according to different piezoelectric actuators to be driven and then performing equalisation or tuning) (Yliaho'311, Figure 2; paragraphs [0089], [0099] and [0102]: the stream router/output processor routes the signal streams directly to different piezoelectric actuators according to their designation, i.e., mounting positions of different piezoelectric actuators localized on the display, by a stream to output transformer).

Claim 20
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses wherein the input signal is a first input signal and wherein the drive circuit is configured to receive the first input signal and a second input signal, the haptic information being carried on a portion of either or both of the first and second input signals  (Yliaho'311, ABSTRACT; paragraphs [0108] and [0134]: a plurality of master signals, comprising a haptic signal part and an audio signal part, are input to the high-pass and low-pass filtering before processing gain/volume control).

Claim 32
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses at least said haptic output transducer, wherein the haptic amplifier is configured to generate output the haptic drive signal representing the haptic information contained in the input signal to at least said haptic output transducers (Yliaho'311, 203, 205, 209, and 211 in Figure 3; 303/203 and 305/205 in Figure 4; paragraphs [0099] and [0102]: the stream router/output processor 205 routes the signal streams from the stream post-processor 303, i.e., after haptic gain/volume control,  directly to different piezoelectric actuators 209, 211).

Claim 37
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a signal processor configured to output a mixed signal via a single channel, the mixed signal comprising i) an audio signal to be output by an audio output transducer and ii) a haptic signal to be output by said haptic output transducer (Yliaho'311,  201 in Figure 4; paragraphs [0086], [0088] and [0091]: an audio driver can be configured to generate a master signal comprising an audio/acoustic part and tactile/haptic part using frequency combining, temporal combining, or channel combining) (Yliaho'311,  paragraph [0108]: the haptic signal part is to be output or routed to the piezoelectric actuators for generating the haptic or tactile feedback on a display; the audio signal part is to be output or routed to a headset or headphones actuator for generating an acoustic wave heard by the user of the headphones).

Claim 38
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses wherein the haptic information defines a pulse signal or waveform for driving said haptic output transducer (Yliaho'311, paragraph [0089]: tactile effects are generated across transducers in the display area as well as operating as an air displacement piston generating acoustic waves of defined amplitude, frequency and direction).

Claim 39
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a transformation unit, wherein the transformation unit is configured to receive the haptic drive signal representing the haptic information derived by the haptic amplifier and to modify the haptic drive signal based on one or more characterisation parameters in order to generate a modified haptic drive signal (Yliaho'311, 

Claim 40
Yliaho'311 in view of Robert discloses all the elements as stated in Claim 1 and further discloses a haptic recovery portion for recovering the haptic information from a designated portion of the input signal (Yliaho'311, 303 in Figure 4; Figures 7-8; paragraphs [0114]-[0116]: the stream post-processor 303 comprises a low pass filter to extract the lower frequency, i.e., tactile/haptic stream frequency spectrum, components in Figure 8 of the master signal in Figure 7), wherein the input signal is carried by a single channel and the designated portion: is spread across a plurality of different carrier frequencies of the input signal; or comprises one or more carrier frequencies of the channel above 16kHz  (Yliaho'311, paragraph [0088]: the master signal can be .

Response to Arguments
Applicant’s arguments filed on 10/28/2020 with respect to Claim 1 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175